DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/28/2021 in regards to the 101 rejection have been fully considered but they are not persuasive. 
Before addressing each argument regarding the 101 individually, Examiner stresses that the examples laid out in the January 7, 2019 Patent Eligibility Guidance (“PEG”) are exemplary only and are simply a tool to help Applicant draft eligible claims and help Examiners weigh evidence for and against patentability to arrive at an appropriate conclusion.  They are useful only inasmuch as there can be reasonable comparisons made between the examples and the claims at issue.  
On page 2 (bullet point I), Applicant argues that the rejection is deficient for not analyzing whether the alleged abstract idea may be “practically performed”.  Examiner is not persuaded as practical performance is not part of the two-pronged analysis required by the office to establish a prima facie case of patent ineligibility. When Examiner determines that the limitations most closely resemble limitations that are generally accepted by the courts as a “mental process” that can be performed by the human mind, the burden is then on the Applicant to explain why the limitations cannot be practically performed.  In the present case, generating history information, classifying sensors and structuring a hierarchy most closely resembles mental processes 
• a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016);
• claims to "comparing BRCA sequences and determining the existence of alterations," where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 763, 113 USPQ2d 1241, 1246 (Fed. Cir. 2014);
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011); and
• a claim to identifying head shape and applying hair designs, which is a process that can be practically performed in the human mind, In re Brown, 645 Fed. App'x 1014, 1016-17 (Fed. Cir. 2016) (non-precedential). 

Applicant’s arguments spanning pages 2 and 3 that the claims should not be found as directed to an abstract ideas for the same reasoning as applied to PEG example 39 is not persuasive mostly because this example is completely dissimilar to Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016), which has been determined to be ineligible.  
Applicant argues on page 3 that the specification makes clear that the claimed features could not be practically performed by the human mind.  Examiner respectfully disagrees.  While the specification describes an improvement in organizing and classifying data, the claim limitations still recite steps that courts have ruled can be classified as mental processes.  Examiner further notes that courts have also ruled that just because a computer is used to carry out the steps and increases the efficiency of the steps does not render the claims eligible because the broadest reasonable interpretation of the claims still falls under the classification of a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a 
Applicant argues on pages 6 and 7 (bullet point II) that a claim should be found patent eligible if one having ordinary skill in the art would have understood the claimed features to be advantageous.  In the present case, while Applicant describes in the specification a computer implemented method that improves upon the sorting and classification of data, there is nothing claimed that is not directed towards a mental process and therefore the improvement itself is still an abstract idea as determined by the courts.  There are no additional elements claimed that elevate the claimed features above an abstract idea and therefore there are no elements to render the claim patent eligible. Applicant’s arguments regarding the finding of elements being well-known, routine, and conventional here are not relevant as those pertain to additional claim elements beyond the abstract idea which tip the claim in favor of patentability. Again, there are not additional claim elements here to be considered when deciding the advantageous nature of the claim.
Applicant argues on pages 8-10 (bullet point III) that the claims should be patent eligible because they integrate the abstract idea into a practical application. Examiner respectfully disagrees because there is no practical application (or any application of any specificity) claimed.  The claims are directed to generating, classifying and organizing data of a sensor.  Since this can all performed in the human mind, there is no claimed application as it is fully encapsulated by an idea.  Since it is not confined to a 
Applicant then argues that the claim should be patent eligible for the same reasons as the PEG example 40, which is drawn to collecting traffic data, and example 42 for “allowing for” a practical application.  Again, there is no practical application claimed, therefore there is no technological environment to which the claims can be linked, and no field for which an improvement can be evident to one having ordinary skill in the art.  Examiner notes that specificity in a claim is not a requirement but merely a factor that may or may not weigh in favor of a claim being patent eligible.  Absent any other additional claimed elements, there are no other factors to draw from towards a conclusion of patentability.  Applicant appears to be arguing on pages 9 and 10 that the claimed abstract idea should be patent eligible because the claimed features represent potential advantages or would allow for advantages yet there are no claimed elements that would lead an Examiner to determine that the claimed elements are somehow elevated above solely a mental process.  While Applicant points to one example in which the potential for improvement was the determining factor in eligibility, this was the case for one claim, and it is not a requirement in the determination for eligibility, or even a compelling argument for one, especially when the art is not analogous and the claims are dissimilar. 
Applicant argues on pages 11 and 12 (bullet point V) that the claims should be eligible under the guidance laid out in the Berkheimer memo which states that claimed features are significantly more if they are unconventional  or more than well-understood.  This guidance pertains to determining whether or not additional claimed elements are 
As to the prior art rejections, the argument that the previous Examiner’s explicit interpretation of Tamaki does not allow the claimed limitations to be met is persuasive.  However, the current Examiner believes Tamaki still anticipates the claims that are rejected below.  Because the rejection was so detailed it did not allow for Applicant to entertain the entirety of Tamaki and the rejection, therefore it could be reasonably considered as the same grounds of rejection hence the instant rejection is not final.
Due to the non-finality of the rejection, Applicant is further directed to the additional new grounds of rejection presented herein as well.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to claim 1, the limitations:
generating, based on sensor values output by a plurality of sensors provided in a system, history information representing in a time series whether or not the sensor value(s) output by each of the plurality of sensors is abnormal, and/or whether or not a relationship between the sensor values output by different sensors is abnormal;
classifying the plurality of sensors into a plurality of groups, based on the history information; and
structuring a hierarchy of the plurality of groups by using causality information that indicates causality between the sensor values output by the plurality of sensors.
recite a judicial exception and are directed to an abstract idea and would fall under “Mental Processes” grouping of abstract ideas, as described by Applicant’s disclosure in Fig. 4, 5 and 6 which show organizing a plurality of sensors into groups that corresponds to the claimed limitation. Accordingly, the claim recites an abstract idea.
Next, the judicial exception is not integrated into a practical application. In particular, claim 1 peripherally recites that the sensor values are output by sensors, but the method step does not explicitly claim the data gather step, only generating history information based on data that has already been gathered.  Therefore, there are no additional elements explicitly claimed. 
 
Improve the functioning of a computer, or to any other technology or technical field 
Apply the judicial exception with, or by use of, a particular machine. See MPEP 2106.05(b) 
Effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c)  
Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e) and Vanda Memo.
Moreover, Examiner views the claim to be merely generally linking the use of the judicial exception to a data gathering method. 
The claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. 


With respect to claims 7 and 13, the same rejection applies mutatis mutandis.  The apparatus claim is only differentiated from the method as being performed on a generic computer, which courts have ruled is not enough to render and mental process alone into a patent eligible claim. Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer"). See MPEP §2106.04(a)(2)(III)(C).

Dependent claims 2-6, 8-12 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea).  
Claims 2-6, and 8-12 recite limitations regarding data collecting (non-tangibly without the recitation of a data gathering instrument), storing, transmitting, and organizing which further recite mental processes that can be performed in the human mind. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 4-7, and 10-13 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Tamaki et al. (US 2013/0132000; “Tamaki”).

Regarding claim 1, a system analysis method, comprising generating, based on sensor values output by a plurality of sensors (81) provided in a system (8) (¶ [0036]), history information representing in a time series whether or not the sensor value(s) output by each of the plurality of sensors (81) is abnormal (¶¶ [0037], [0042], [0049], see figure 5), and/or whether or not a relationship between the sensor values output by different sensors is abnormal, classifying the plurality of sensors (81) into a plurality of groups, based on the history information (¶¶ [0052], [0082]-[0084], see figure 6), and structuring a hierarchy of the plurality of groups by using causality information that indicates causality between the sensor values output by the plurality of sensors (81) (¶¶ [0090], [0096], [0115], see figure 13).
  
Regarding claim 4, Tamaki discloses acquiring the causality information that is defined in advance, or generating the causality information by estimating causality between the sensor values output by the plurality of sensors, based on the sensor values output by the plurality of sensors (¶¶ [0115]-[0118]).  

Regarding claim 5,  Tamaki discloses estimating a start time when abnormality started in the sensor values output by the sensors included in each of the plurality of 
  
Regarding claim 6, Tamaki discloses detecting abnormality, based on the sensor values (¶ [0049]); and generating the history information and/or the causality information concerning a predetermined time period preceding a time when the abnormality is detected (¶¶ [0057]-[0058]).  

Regarding claim 7,  Tamaki discloses system analysis apparatus (100), comprising a memory (5) storing a program including instructions, and a processor (¶ [0038]) configured to execute the program to perform the instructions including history information generating, based on sensor values output by a plurality of sensors (81) provided in a system (8) (¶ [0036]), history information representing in a time series whether or not the sensor value(s) output by each of the plurality of sensors (81) is abnormal (¶¶ [0037], [0042], [0049], see figure 5), and/or whether or not a relationship between the sensor values output by different sensors is abnormal, classifying the plurality of sensors (81) into a plurality of groups, based on the history information (¶¶ [0052], [0082]-[0084], see figure 6), and cluster hierarchy structuring a hierarchy of the plurality of groups by using causality information that indicates causality between the sensor values output by the plurality of sensors (81) (¶¶ [0090], [0096], [0115], see figure 13).  

Regarding claim 10, Tamaki discloses acquiring the causality information that is defined in advance, or generate the causality information by estimating causality between the sensor values output by the plurality of sensors (81), based on the sensor values output by the plurality of sensors (81) (¶¶ [0115]-[0118]).  

Regarding claim 11, Tamaki discloses the clustering hierarchy structuring estimates a start time when abnormality started in the sensor values output by the sensors included in each of the plurality of groups (¶¶ [0060]-[0061], see figures 4 and 5), and the cluster hierarchy structuring includes structuring a hierarchy of the plurality of groups by using the causality information and the start time (¶¶ [0115]-[0118]).
  
 Regarding claim 12, Tamaki discloses detecting abnormality, based on the sensor values (¶ [0049]), wherein the history information generating generates the history information concerning a predetermined time period preceding a time when the abnormality is detected, and/or 13Docket No. J-19-0014the causality information is generated concerning the predetermined time period preceding the time when the abnormality is detected (¶¶ [0057]-[0058]).  

Regarding claim 13, Tamaki discloses a non-transitory computer-readable recording medium storing thereon a program, configured to cause a computer to execute processes (¶ [0038]) of: generating, based on sensor values output by a plurality of sensors (81) provided in a system (8), history information representing in a time series whether or not the sensor value(s) output by each of the plurality of sensors .

Claims 1, 4-7, and 10-13 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Katsuya (JPS57123409; see attached machine translation).

Regarding claim 1, Katsuya discloses a system analysis method comprising generating, based on sensor values output by a plurality of sensors provided in a system, history information representing in a time series whether or not the sensor value(s) output by each of the plurality of sensors is abnormal (lines 66-97, 127-131), and/or whether or not a relationship between the sensor values output by different sensors is abnormal, classifying the plurality of sensors into a plurality of groups, based on the history information (lines 98-119) and structuring a hierarchy of the plurality of groups by using causality information that indicates causality between the sensor values output by the plurality of sensors (lines 145-161).  

Regarding claim 4, Katsuya discloses acquiring the causality information that is defined in advance; or generating the causality information by estimating causality 

Regarding claim 5, Katsuya discloses estimating a start time when abnormality started in the sensor values output by the sensors included in each of the plurality of groups (lines 66-78), and structuring a hierarchy of the plurality of groups by using the causality information and the start time (lines 145-161).  

Regarding claim 6, Katsuya discloses detecting abnormality, based on the sensor values (98-119), and generating the history information and/or the causality information concerning a predetermined time period preceding a time when the abnormality is detected (lines 66-97).  

Regarding claim 7, Katsuya discloses a system apparatus comprising a memory storing a program including instructions, and a processor configured to execute the program to perform the instructions including history information generating, based on sensor values output by a plurality of sensors provided in a system, history information representing in a time series whether or not the sensor value(s) output by each of the plurality of sensors is abnormal (lines 66-97, 127-131), and/or whether or not a relationship between the sensor values output by different sensors is abnormal, classifying the plurality of sensors into a plurality of groups, based on the history information (lines 98-119), and cluster hierarchy structuring a hierarchy of the plurality of 

Regarding claim 10, Katsuya discloses acquiring the causality information that is defined in advance, or generate the causality information by estimating causality between the sensor values output by the plurality of sensors, based on the sensor values output by the plurality of sensors (lines 127-131).  

Regarding claim 11, Katsuya discloses the clustering hierarchy structuring estimates a start time when abnormality started in the sensor values output by the sensors included in each of the plurality of groups (lines 66-78), and the cluster hierarchy structuring includes structuring a hierarchy of the plurality of groups by using the causality information and the start time (lines 145-161). 
 
Regarding claim 12, Katsuya discloses detecting abnormality based on the sensor values (98-119), wherein the history information generating generates the history information concerning a predetermined time period preceding a time when the abnormality is detected, and/or 13Docket No. J-19-0014the causality information is generated concerning the predetermined time period preceding the time when the abnormality is detected (lines 66-97).  

Regarding claim 13, Katsuya discloses a non-transitory computer-readable recording medium storing thereon a program, configured to cause a computer to execute processes of generating, based on sensor values output by a plurality of .

Allowable Subject Matter
There are no prior art rejections for claims 2, 3, 8, and 9 however Examiner cannot comment on their allowability until the rejections under 35 U.S.C. 101 are addressed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and represents the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863